Citation Nr: 1201090	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  04-32 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for a lumbosacral strain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to February 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In February 2005, the Veteran testified at a Board hearing in Washington, DC.  A transcript of that hearing has been associated with the claims file.  

This appeal was previously presented to the Board in August 2005, May 2008, and August 2009; on each occasion, it was remanded for further development.  The required development was completed and this case was appropriately returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  In a September 2010 decision, the Board denied the Veteran a disability rating in excess of 10 percent for his lumbosacral strain.  He subsequently appealed that determination to the U.S. Court of Appeals for Veterans Claims (Court).  In a July 2011 order, the Court granted a Motion for Remand filed by VA requesting the Board's September 2010 decision be vacated, and the appeal be returned to the Board for further action.  


FINDINGS OF FACT

1.  The Veteran's lumbosacral strain is characterized by recurrent low back pain, with some radiation into the lower extremities, little to no limitation of motion, and mild tenderness of the paraspinal musculature.  

2.  Commencing December 23, 2005, the Veteran's lumbosacral strain resulted in mild impairment of the sciatic nerve of the right lower extremity.  




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for a lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5295 (effective prior to September 26, 2003), and Diagnostic Codes 5237, 5242 (effective September 26, 2003).  

2.  The criteria for a separate 10 percent disability rating, effective December 23, 2005, for neurological impairment of the right lower extremity resulting from a lumbosacral strain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 38 C.F.R. § 4.124a, Diagnostic Code 8720.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim, (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In October 2002, December 2005, May 2008, and June 2008 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, the June 2008 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was issued prior to the December 2002 adverse determination on appeal; thus, no timing issue exists with regard to the notice provided the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  He has also been afforded VA medical examination on several occasions, most recently in December 2009.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  In February 2005, the Veteran was afforded the opportunity to testify before a Veterans Law Judge.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Finally, the Board notes that the Veteran is represented by a veterans service organization (VSO) and that organization is presumed to have knowledge of what is necessary to substantiate a claim for VA benefits.  Neither the Veteran nor his representative has pled prejudicial error with respect to the content or timing of any VCAA notice.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

The Veteran seeks a disability rating in excess of 10 percent for his lumbosacral strain.  Disability evaluations are based upon the average impairment of earning capacity as contemplated by the schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, however, an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  

The Board long has recognized that, when considering initial ratings, the degree of impairment since the effective date of the grant of service connection must be considered, to include the possibility that a staged rating may be assigned.  See Fenderson v. West, 12 Vet. App. 119 (1998).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court also held that staged ratings are also appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibited symptoms that would warrant different ratings.  As such, the Board will consider whether staged ratings are appropriate to the pending appeal.  

When evaluating musculoskeletal disabilities, the Board must also consider whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic code pertaining to limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Veteran's current increased rating claim was received on October 4, 2002.  During the course of this appeal, the diagnostic criteria for the evaluation of spinal disabilities were modified.  Effective September 26, 2003, VA revised the criteria for the evaluation of diseases and injuries of the spine.  See 68 Fed. Reg. 51454-58 (August 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-43).  When a law or regulation changes while an appeal is pending, the version most favorable to the claimant applies, absent legislative intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  Revised statutory or regulatory provisions, however, may not be applied to any time period before the effective date of the change.  See 38 U.S.C.A. § 7104(c); VAOPGCPREC. 3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 (1998).  

In a July 2004 statement of the case, the Veteran was afforded notice of the revised criteria.  Additionally, his pending appeal was reconsidered in light of the revised criteria thereafter.  Therefore, no prejudice to the Veteran exists in the Board's adjudication of this issue at this time.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (2002).  

As noted above, the revision to the diagnostic criteria for spinal disabilities was effective September 26, 2003.  At that time, VA amended its Schedule for Rating Disabilities, 38 C.F.R. Part 4, to institute a general rating formula for evaluating diseases and injuries of the spine, including lumbosacral strain under DC 5237, spinal stenosis under DC 5238, degenerative arthritis of the spine under DC 5242, and intervertebral disc syndrome under DC 5243.  These subsequent changes are noted below.  

Service connection was initially granted for lumbosacral strain, and the disability was rated under DC 5295.  Prior to the regulatory changes, DC 5295 provided as follows:

Lumbosacral strain with slight subjective symptoms only	0
Lumbosacral strain manifested by characteristic pain on motion	10
Lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position	20
Severe lumbosacral strain with listing of the whole spine to the opposite side; positive Goldthwaite's sign; marked limitation of forward bending in the standing position; loss of lateral motion with osteoarthritic changes; or narrowing or irregularity of the joint space; or some of the above with abnormal mobility on forced motion	40

38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

Prior to the regulatory changes, limitation of motion of the lumbosacral spine was rated under DC 5292.  Under this Code, a 10 percent rating was warranted for slight limitation of motion, a 20 percent rating was assigned for moderate limitation of motion, and a 40 percent evaluation was assigned for severe limitation of motion was required.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  

Subsequent to the regulatory changes, lumbosacral strain, degenerative disc disease, and other disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine, which provides the following:  

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease
Unfavorable ankylosis of the entire spine	100

Unfavorable ankylosis of the entire thoracolumbar spine	50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine	40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine	30

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis	20

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height	10


Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011).  

If the facts of a claim warrant, spinal disabilities may also be evaluated based on intervertebral disc syndrome.  Intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 (the combined rating table) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  Using the first criteria, intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warranted a 60 percent evaluation.  With incapacitating episodes having a total duration of at least 4 weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted.  With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, a 20 percent evaluation is warranted.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 (2011).  

Considering first the period prior to September 26, 2003, when only the original criteria apply, the Board observes that the Veteran was not afforded a VA examination of his lumbosacral strain pursuant to his pending claim until after the effective date of the revisions.  Nevertheless, VA outpatient treatment records prior to September 2003 confirm recurrent low back pain.  A February 2001 MRI study indicated a Grade I retrolisthesis at L5-S1, with stenosis and nerve root impingement on the right.  In July 2002, he was evaluated for low back pain with radiation into his left lower extremity.  On objective examination ankle jerk was absent on the left, and an MRI confirmed spinal stenosis of the lumbosacral spine.  Nevertheless, this evidence is insufficient to support a disability rating in excess of 10 percent, as muscle spasm on extreme forward bending or loss of lateral spine motion was not demonstrated, as would support a 20 percent rating under DC 5295.  Additionally, moderate limitation of motion, for which a 20 percent disability rating may be awarded under DC 5292, also was not demonstrated, as such findings are shown within the record.  

VA must next consider the period commencing September 26, 2003, when both the former and revised criteria may be applied, whichever is most advantageous to the Veteran.  

A VA medical examination was afforded the Veteran in February 2004.  He reported a history of a low back injury during military service in approximately 1970.  Since that time, he has experienced intermittent low back pain, worse with activity.  Objective examination indicated tenderness of the right lumbosacral paraspinal muscles.  His posture was stiff.  Range of motion testing revealed forward flexion to 70 degrees, extension to 25 degrees, lateral rotation to 35 degrees bilaterally, and lateral flexion to 35 degrees bilaterally.  Pain was reported at or near the limits of motion.  Neurological evaluation was negative for impairment.  An MRI study indicated degenerative disc disease at L4-5 and L5-S1 with Grade I restrolisthesis.  

Another VA medical examination, this time of the peripheral nerves, was afforded the Veteran in August 2004.  Intermittent low back pain was again reported.  Deep tendon reflexes were 2+ and symmetrical, and sensory response was intact.  The final impression was of a low back injury without signs of radicular damage.  

The Veteran testified at a personal hearing in February 2005.  He stated his lumbosacral strain required him to be on limited duty at work, and impaired his ability to perform basic activities such as lifting and bending.  

At a VA neurological examination in December 2005, the Veteran again reported recurrent low back pain.  On physical evaluation, he exhibited mild right foot drop and depressed bilateral ankle jerks bilaterally, left more than right.  Straight leg raising was positive at 90 degrees.  The impression was of chronic low back pain syndrome, post-traumatic.  

The Veteran also had orthopedic evaluation of his low back in December 2005.  He again reported low back pain with occasional radiation into the lower extremities.  He took medication as needed for his pain.  On objective evaluation, he was able to walk unaided, and no obvious pathology of the low back was observed.  The paraspinal muscles of the lumbosacral spine exhibited mild tenderness, but no weakness or spasm.  Range of motion testing revealed forward flexion to 90 degrees, extension to 25 degrees, lateral rotation to 30 degrees bilaterally, and lateral flexion to 30 degrees bilaterally.  Forward flexion and extension were without pain, but pain was reported at the limit of lateral rotation and flexion, bilaterally.  Intermittent pain was also reported with repetitive use or during flare-ups.  The final impression was of degenerative disc disease, herniated nucleus pulposus, and Grade I retrolisthesis of the lumbosacral spine.  

The Veteran was again afforded VA neurological evaluation in August 2006.  His complaints of recurrent low back pain were noted.  On physical evaluation, he was without deficits in muscle strength, and no atrophy or fasciculation were noted.  Deep tendon reflexes were 1+ at the knees and 0 at the ankles bilaterally.  Sensation was intact to pinprick, light touch, and joint position.  The final impression was of probable cervical spondylosis, without evidence of right radial neuropathy.  

Another VA orthopedic examination was afforded the Veteran in October 2008, at which time he again reported low back pain, without radiation into the lower extremities.  He used Tylenol or Naprosyn as need for pain relief.  He denied any history of back surgery.  He remained employed at the U.S. Post Office, on limited duty.  He was also independent in all activities of daily living.  On physical evaluation, the Veteran was noted to walk unaided, with good mobility.  Tenderness was present at the right lumbosacral paraspinal muscles.  Range of motion testing revealed forward flexion to 90 degrees, extension to 30 degrees, lateral rotation to 30 degrees bilaterally, and lateral flexion to 30 degrees bilaterally.  Pain was reported at 20 degrees with right lateral rotation.  No additional limitation of motion or functional loss was evident with repetitive motion, and he did not display fatigue, weakness, or lack of endurance following repetitive motion either.  He denied any incapacitating episodes in the past 12 months.  The final impression was of degenerative disc disease of the lumbosacral spine at L4-5 and L5-S1, with retrolisthesis and herniated nucleus pulposus.  

A VA neurological examination was afforded the Veteran in October 2008.  The Veteran denied neurological deficit or radiation of pain into his lower extremities.  On physical examination his range of motion was noted to be full, but with increased pain at L3-S1 with extension and right lateral flexion.  Muscle strength was 5/5, and touch and pin prick sensation were within normal limits.  Deep tendon reflexes were 1+, with knee and trace ankle jerk reflexes present.  Straight leg raising was negative bilaterally.  The Veteran's gait was within normal limits, and he could heel- and toe-walk.  The final impression was of lumbosacral facet syndrome.  In a December 2009 addendum to this examination report, the examiner found that although the Veteran experienced pain with lifting, bending, and carrying of heavy items, he was currently employed and had no significant impact on his occupational functioning due to his service-connected low back disability.  

Most recently, the Veteran was afforded a VA orthopedic examination in December 2009.  The claims file was reviewed in conjunction with the examination.  Low back pain, without radiation into the lower extremities, was reported.  The pain was variable in both intensity and duration.  He used medication for pain relief.  No incapacitating episodes were reported in the past 12 months.  On objective examination, the Veteran was noted to walk unaided, with a normal gait.  He was without muscle spasm, weakness, or tenderness.  Some straightening of the lumbar lordosis was observed.  Range of motion testing revealed forward flexion to 90 degrees, extension to 30 degrees, lateral rotation to 30 degrees bilaterally, and lateral flexion to 30 degrees bilaterally.  Range of motion was painless, with the exception of pain reported at full extension.  No additional limitation of motion was noted to result from repetitive motion, or as due to weakness, pain, pain on motion, lack of endurance, or related factors.  The Veteran was noted to be currently employed, without interference from his service-connected low back disability.  The final impression was of degenerative disc disease and herniated nucleus pulposus of the lumbosacral spine.  

The Veteran has also received VA outpatient treatment during the pendency of this appeal.  He has consistently reported chronic low back pain, with occasional radiation into the lower extremities, primarily on the left.  A July 2003 clinical notation reflects the Veteran's report of occasion numbness and tingling of the feet.  Physical examination indicated no neurological symptoms with the exception of depressed reflexes in the lower extremities as compared to the upper extremities.  Disc protrusion of the lumbosacral spine, with disc compression at S1, was confirmed via a March 2004 MRI study.  A May 2004 EMG study suggested bilateral lower lumbosacral radiculopathy and degenerative changes at the right L5-S1 nerve roots.  A November 2005 neurological consultation noted absent ankle reflexes bilaterally, but with sensory response intact.  On VA neurological consultation in January 2006, the Veteran reported occasional tingling and numbness in his lower extremities, but he was without motor strength or sensory deficits.  Reflexes were 2+ at the knees but absent at the ankles and toes bilaterally.  His gait and coordination were intact bilaterally.  Low back pain was again reported in January 2007, with only slight radiation into the lower extremities.  He denied bowel or bladder incontinence, and denied any history of spinal surgery.  In August 2007, the Veteran reported his back pain had "gotten mostly better" due to medications and a prior course of physical therapy.  By March 2008, he again reported low back pain which was "unchanged without much radiation."  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of a disability rating in excess of 10 percent for the Veteran's service-connected lumbosacral strain.  Considering first the prior rating criteria, the Veteran has not demonstrated muscle spasm on extreme forward bending or loss of lateral spine motion, as would support a 20 percent rating under DC 5295.  Although some muscle tenderness has been reported on examination, he has not shown muscle spasm on extreme forward bending.  Additionally, moderate limitation of motion, for which a 20 percent disability rating may be awarded under DC 5292, also was not demonstrated; the Veteran has displayed full or near full range of motion during the pendency of this appeal.  

Evaluation of the Veteran's lumbosacral strain under the revised criteria for spinal disabilities also does not support a disability rating in excess of 10 percent.  At no time of record has the Veteran's forward flexion of the thoracolumbar spine been less than 60 degrees; nor has the combined range of motion of the thoracolumbar spine been reduced to 120 degrees or less.  Finally, the Veteran has not demonstrated muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  According to the various examination reports of record, the Veteran's gait has been within normal limits, and he has exhibited only slight straightening of the lumbar lordosis.  The Veteran has also not demonstrated additional limitation of motion based on such factors as pain, pain on use, weakness, fatigability, or incoordination with repeated use.  Thus, an increased rating under either the new or revised criteria is not warranted due to such factors.  

The Board has also considered whether the Veteran's lumbosacral strain is productive of any associated neurologic abnormalities which may be separately rated, possibly resulting in a higher rating when combined with the 10 percent rating supported by the evidence of record under the amended rating criteria.  See Note (1) following the General Rating Formula for Diseases and Injuries of the Spine.  In this case, the Board notes that initial VA examinations were essentially negative for significant neurological impairment.  For example, the August 2004 VA examination report noted deep tendon reflexes were 2+ and symmetrical, with sensory responses intact and no signs of radicular damage.  A prior February 2004 VA orthopedic examination was also negative for any indications of neurological impairment.  According to the December 2005 VA neurological examination report, however, the Veteran began exhibiting symptoms of neurological impairment at that time.  Specifically, a mild right foot drop and depressed right ankle jerk reflexes were demonstrated.  Straight leg raising was positive at 90 degrees.  Deep tendon reflexes were again absent at the ankles on VA neurological examination in August 2006.  Sensation was intact, however, and no deficits of muscle strength were demonstrated.  

In light of this evidence, the Board finds, in light of 38 C.F.R. §§ 4.3 and 4.7, a separate disability rating of 10 percent under DC 8720, for neuralgia of the sciatic nerve, is warranted.  This Code provides a 80 percent evaluation for complete paralysis of the sciatic nerve, resulting in the foot dangling and dropping, with no active movement possible of the muscles below the knee, and flexion of the knee weakened or lost.  For incomplete paralysis, severe impairment, with marked muscular atrophy, a 60 percent rating is warranted, and 40, 20, and 10 percent evaluations are warranted for moderately-severe, moderate, and mild impairment respectively.  38 C.F.R. § 4.124a, Diagnostic Code 8720 (2011).  Effective December 23, 2005, the date of the VA neurological examination demonstrating mild foot drop on the right and absent ankle reflexes, a separate 10 percent disability rating is warranted for mild impairment of the sciatic nerve of the right lower extremity.  A separate compensable rating for neurological impairment of the left lower extremity is not warranted, however, as foot drop is not demonstrated for that extremity.  Although the left lower extremity did exhibit absent ankle reflexes, the Veteran was otherwise without sensory deficits or loss of strength or motion in the left lower extremity.  

Additionally, the Board finds that a disability rating in excess of 10 percent for neurological impairment of the right lower extremity is not warranted, as the Veteran's low back disability results in no more than mild impairment of the right lower extremity.  Although he has reported some radiation of his pain into his lower extremities, and diminished sensory response and/or reflexes have been noted on occasion, his muscle strength and function, gait, and bowel and bladder control have all been within normal limits during the pendency of this appeal.  Therefore, a disability rating in excess of 10 percent based on neurological impairment is not warranted.  

The Board has also considered evaluating the Veteran's disability under the criteria for rating intervertebral disc syndrome.  In that regard, mild degenerative disc changes in the lumbar spine and Grade I retrolisthesis have been verified by diagnostic studies.  There was, however, no objective evidence of weakness, spasm, neuropathy, or other significant neurological findings appropriate to the site of the diseased discs.  Additionally, on the Veteran's most recent VA medical examination, the examiner indicated that the Veteran had had no incapacitating episodes in the past 12 months.  Absent evidence of incapacitating episodes totaling at least 2 weeks in the last 12 months, the Board finds that an increased rating in excess of 10 percent is not warranted under the criteria for rating intervertebral disc syndrome.  

Finally, as the Veteran has not demonstrated a degree of impairment in excess of that compensated by his current disability rating of 10 percent at any time during the pendency of this appeal, a staged rating is not warranted at the present time.  The disability picture more nearly approximates the criteria for a 10 percent rating than for the next higher rating during the entire period of the appeal.  Additionally, as December 23, 2005 is the first date upon which entitlement arose for a separate compensable rating for neurological impairment of the right lower extremity, a staged rating, in excess of that already assigned by the Board, is not warranted regarding that rating.  See Hart, 21 Vet. App. at 505.  

Consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (claim for an increased rating includes consideration of whether a total disability rating by reason of individual unemployability is warranted under the provisions of 38 C.F.R. § 4.16).  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant Diagnostic Codes for the disability at issue.  The Board observes the Veteran is currently employed, and has not required hospitalization for his service-connected disability during the pendency of this appeal.  Additionally, no examiner has stated the Veteran's service-connected disability alone is the cause of any marked interference with employment.  Although the Veteran contends his low back disability forces him to be on limited duty at work, the Board notes that he nevertheless remains employed.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of the service-connected disability.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration is not warranted.  

In conclusion, the preponderance of the evidence is against a disability rating in excess of 10 percent for the Veteran's lumbosacral strain.  As a preponderance of the evidence is against the award of an increased rating, the benefit-of-the-doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

A disability rating in excess of 10 percent for a lumbosacral strain is denied.  

A separate disability rating of 10 percent and no higher for neurological impairment of the right lower extremity is granted effective December 23, 2005.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


